Candler, J. The right to sue in an action of trover is in the party in whom the
title to the personalty was at the time of the conversion. Willis v. Burch, 116 Ga. 375. Where such party sues in trover for the use of another, the name of the usee may he treated as surplusage. Mitchell v. R. Co., 111 Ga. 771; Willis v. Burch, supra. Accordingly, where one who has the legal right "brings an action of trover, and pending the action sells the property to another ; and where, without objection, the plain tiff amends his petition so as to make it a suit for the use of his vendee, the sale of the property does not defeat his right to recover, and the allowance, without objection, of the unnecessary amendment, will not invalidate the verdict and judgment in his favor. See Wood v. McGuire, 21 Ga. 576 ; Suwanee Co. v. Baxter, 109 Ga. 600.

Judgment affirmed.


By fine Justices.